Case: 17-13055        Date Filed: 09/25/2018      Page: 1 of 18


                                                                                   [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-13055
                               ________________________

                                Agency No. A029-021-783



ANDRE MARTELLO BARTON,

                                                                                     Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                  Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                   (September 25, 2018)

Before WILSON and NEWSOM, Circuit Judges, and VINSON, * District Judge.

NEWSOM, Circuit Judge:


*
 Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
              Case: 17-13055     Date Filed: 09/25/2018   Page: 2 of 18


      The federal immigration laws give the Attorney General the discretion to

cancel the removal of an otherwise removable lawful permanent resident who

(among other conditions) “has resided in the United States continuously for 7 years

after having been admitted in any status.” 8 U.S.C. § 1229b(a)(2). Importantly for

present purposes, though, the continuous-residence requirement is subject to the

so-called “stop-time rule.” The provision that embodies that rule—at issue here—

states that any period of continuous residence terminates when the alien

“commit[s] an offense referred to in section 1182(a)(2) of this title that renders the

alien inadmissible to the United States under section 1182(a)(2) of this title or

removable from the United States under section 1227(a)(2) or 1227(a)(4) of this

title, whichever is earliest.” Id. § 1229b(d)(1) (emphasis added).

      The question before us is whether a lawful-permanent-resident alien who has

already been admitted to the United States—and who isn’t currently seeking

admission or readmission—can, for stop-time purposes, be “render[ed] …

inadmissible” by virtue of a qualifying criminal conviction. Other circuits have

divided over the answer. For slightly different reasons, the Second and Fifth

Circuits have both held that a lawful permanent resident needn’t apply for

admission to be “render[ed] … inadmissible” under the stop-time rule (as has the

Third Circuit, albeit in an unpublished opinion). See Heredia v. Sessions, 865 F.3d

60, 67 (2d Cir. 2017); Calix v. Lynch, 784 F.3d 1000, 1008–09 (5th Cir. 2015);


                                          2
              Case: 17-13055    Date Filed: 09/25/2018    Page: 3 of 18


Ardon v. Att’y Gen. of U.S., 449 Fed. App’x 116, 118 (3d Cir. 2011). More

recently, the Ninth Circuit disagreed, concluding that “a lawful permanent resident

cannot be ‘rendered inadmissible’ unless he is seeking admission.” Nguyen v.

Sessions, __ F.3d ___, 2018 WL 4016761, at *5 (9th Cir. Aug. 23, 2018).

      For the reasons that follow, we agree with the Second, Third, and Fifth

Circuits, and disagree with the Ninth.

                                          I

                                          A

      Andre Martello Barton is a native and citizen of Jamaica. Barton was

initially admitted to the United States on May 27, 1989 as a B-2 visitor for

pleasure; approximately three years later, he successfully adjusted his status to

lawful permanent resident. Since his admission, Barton has run afoul of the law on

several occasions. Initially, on January 23, 1996—for reasons that will become

clear, the dates matter—Barton was arrested and charged with three counts of

aggravated assault and one count each of first-degree criminal damage to property

and possession of a firearm during the commission of a felony. He was convicted

of all three offenses in July 1996. Then, a little more than a decade later—first in

2007 and then again in 2008―Barton was charged with and convicted of violating

the Georgia Controlled Substances Act. (For present purposes, only Barton’s 1996

crimes are relevant to determining whether he is eligible for cancellation of


                                          3
              Case: 17-13055    Date Filed: 09/25/2018    Page: 4 of 18


removal. Barton’s 2007 and 2008 offenses occurred more than seven years after

his admission to the United States—which, as we will explain, is the pertinent

timeframe for establishing continuous residence under the cancellation statute.)

      The Department of Homeland Security subsequently served Barton with a

notice to appear, charging him as removable on several grounds: (1) under

8 U.S.C. § 1227(a)(2)(A)(iii), for being convicted of an aggravated felony related

to drug trafficking; (2) under 8 U.S.C. § 1227(a)(2)(B)(i), for violating controlled-

substance laws; (3) under 8 U.S.C. § 1227(a)(2)(C), for being convicted of illegally

possessing a firearm; and (4) under 8 U.S.C. §1227(a)(2)(A)(ii), for being

convicted of two crimes involving moral turpitude not arising out of a single

scheme. Barton admitted the factual allegations in the notice and conceded

removability based on the controlled-substance and gun-possession offenses, but

denied that he had been convicted of a trafficking-related aggravated felony or of

two crimes involving moral turpitude not arising out of a single scheme. Barton

also indicated that he intended to seek cancellation of removal as a lawful

permanent resident. The immigration judge sustained the two conceded charges of

removability, and the government later withdrew the other two charges.

                                          B

      As promised, Barton subsequently filed an application for cancellation of

removal under 8 U.S.C. § 1229b(a), which, as already explained, allows the


                                          4
              Case: 17-13055    Date Filed: 09/25/2018    Page: 5 of 18


Attorney General to cancel the removal of an otherwise removable lawful-

permanent-resident alien if―in addition to other requirements not relevant

here―the alien “has resided in the United States continuously for 7 years after

having been admitted in any status.” 8 U.S.C. § 1229b(a)(2). Importantly,

though—as also explained—the continuous-residence requirement is subject to the

“stop-time rule,” which terminates the accrual of continuous residence when the

alien commits a crime that (1) is listed in 8 U.S.C. § 1182(a)(2) and (2) that renders

the alien either “inadmissible” under § 1182(a)(2) or “removable” under 8 U.S.C. §

1227(a)(2) or (a)(4). Id. § 1229b(d)(1)(B).

      In his cancellation application, Barton acknowledged his prior criminal

convictions and included as exhibits records that, as relevant here, showed that he

had committed the crimes that resulted in his convictions for aggravated assault,

criminal damage to property, and unlawful gun possession on January 23, 1996.

The government moved to pretermit Barton’s application, arguing that Barton

hadn’t accrued the required seven years of continuous residence after his May 27,

1989 admission because, under the stop-time rule, his continuous-residence period

ended on January 23, 1996.

      In response, Barton contended that his 1996 crimes didn’t trigger the stop-

time rule. As to § 1229b(d)(1)’s “removable” prong, Barton said that his 1996

offenses didn’t qualify because they arose from a single scheme of misconduct


                                          5
              Case: 17-13055    Date Filed: 09/25/2018   Page: 6 of 18


constituting one crime involving moral turpitude committed outside his first five

years in the United States, whereas the cross-referenced § 1227(a)(2) establishes

removability, as relevant here, only for (i) a single crime involving moral turpitude

committed within five years of an alien’s admission or (ii) multiple crimes

involving moral turpitude not arising out of a single scheme. The government

didn’t press—and has since abandoned—the argument that Barton’s 1996 crimes

rendered him “removable” for stop-time purposes. Instead, it insisted that Barton’s

1996 offenses―even if considered as a single crime involving moral turpitude

occurring outside the five-year timeframe―rendered Barton “inadmissible” under

§ 1182(a)(2), which unlike removability under § 1227(a)(2) isn’t limited by a

single-scheme requirement. Barton replied—thus teeing up the issue before us—

that as an already-admitted lawful permanent resident not seeking admission (or

readmission) to the United States, he could not as a matter of law be “render[ed] …

inadmissible” within the meaning of § 1229b(d).

      The immigration judge ruled in the government’s favor, concluding that

Barton’s 1996 offenses “render[ed]” him “inadmissible” under § 1182(a)(2),

thereby triggering § 1229b(d)(1)’s stop-time rule, thereby prematurely ending his

period of continuous residence in the United States, thereby disqualifying him for

cancellation of removal.




                                          6
              Case: 17-13055       Date Filed: 09/25/2018   Page: 7 of 18


                                            C

      Barton sought review of the IJ’s order in the Board of Immigration Appeals,

reiterating his argument that a lawful-permanent-resident alien not seeking

admission to the United States can’t be “render[ed] inadmissible” under

§ 1182(a)(2) for stop-time purposes. In a non-precedential single-member

decision, the Board agreed with the IJ, concluding that Barton’s 1996 offenses

triggered the stop-time rule and thus forestalled his accrual of the requisite seven

years of continuous residence. Citing its earlier decision in Matter of Jurado-

Delgado, 24 I. & N. Dec. 29 (B.I.A. 2006), the Board (per the lone member) held

that Barton’s convictions barred him from seeking cancellation of removal

because—so far as we can tell from a very summary order—the phrase “renders

the alien inadmissible” in § 1229b(d)(1)’s stop-time rule requires only that the

applicant be “potentially” inadmissible, not that he be actively seeking admission.

      Barton now petitions for review of the Board’s decision. He asserts, as he

has all along, that as a lawful permanent resident he “plainly cannot be

inadmissible as a result of any offense, as he is not seeking admission to the United

States.” Br. of Petitioner at 8.

                                            II

      Under the principle announced in Chevron U.S.A., Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837 (1984), “[a]s a general rule, an agency’s


                                            7
              Case: 17-13055      Date Filed: 09/25/2018    Page: 8 of 18


interpretation of a statute which it administers is entitled to deference if the statute

is silent or ambiguous and the interpretation is based on a reasonable construction

of the statute.” Fajardo v. U.S. Att’y Gen., 659 F.3d 1303, 1307 (11th Cir. 2011).

And to be clear, the Supreme Court has held that Chevron deference applies with

full force when the Board of Immigration Appeals interprets ambiguous statutory

terms in the course of ordinary case-by-case adjudication. See INS v. Aguirre-

Aguirre, 526 U.S. 415, 424–25 (1999). But so do Chevron’s limitations.

Accordingly, here as elsewhere, if we determine―employing “traditional tools of

statutory construction”―that “Congress has spoken clearly, we do not defer to

[the] agency’s interpretation of the statute,” because “we must give effect to the

unambiguously expressed intent of Congress.” Fajardo, 659 F.3d at 1307 (quoting

Chevron, 467 U.S. at 842–44).

      The threshold question before us, therefore—at Chevron step one, so to

speak—is whether the usual rules of statutory interpretation provide a clear answer

to the following question: Can a lawful-permanent-resident alien who is not

presently seeking admission to the United States nonetheless be “render[ed] …

inadmissible” within the meaning of 8 U.S.C. § 1229b(d)(1)? Although it is

undoubtedly true that “the concept of inadmissibility is generally married to

situations in which an alien is actually seeking admission to the United States,”

Calix v. Lynch, 784 F.3d 1000, 1004 (5th Cir. 2015), for the reasons that follow,


                                            8
              Case: 17-13055    Date Filed: 09/25/2018    Page: 9 of 18


we hold that an already-admitted lawful permanent resident—who doesn’t need

and isn’t seeking admission—can be “render[ed] … inadmissible” for stop-time

purposes.

                                          A

      Any application of the “traditional tools of statutory construction,” of

course, must begin “with the statutory text, and proceed from the understanding

that unless otherwise defined, statutory terms are generally interpreted in

accordance with their ordinary meaning.” Sebelius v. Cloer, 569 U.S. 369, 376

(2013) (internal quotation marks omitted). At issue here (again) is the stop-time

rule, which (again) terminates the seven years of continuous residence that a lawful

permanent resident must accrue in order to qualify for cancellation of removal. In

relevant part, the stop-time rule provides as follows:

      [A]ny period of continuous residence … in the United States shall be
      deemed to end … when the alien has committed an offense referred to
      in section 1182(a)(2) of this title that renders the alien inadmissible to
      the United States under section 1182(a)(2) of this title or removable
      from the United States under section 1227(a)(2) or 1227(a)(4) of this
      title, whichever is earliest.

8 U.S.C. § 1229b(d)(1).

      Because the parties here agree that Barton is not ineligible for cancellation

of removal on account of having committed an offense that rendered him

“removable” under § 1227(a)(2) or § 1227(a)(4), the sole question before us is

whether his 1996 convictions rendered him “inadmissible” under § 1182(a)(2).
                                          9
             Case: 17-13055     Date Filed: 09/25/2018   Page: 10 of 18


Barton’s position is simply stated: He says that he “plainly cannot be inadmissible

as a result of any offense, as he is not seeking admission to the United States.” Br.

of Petitioner at 8 (emphasis added). Although Barton’s argument has a certain

intuitive appeal, we conclude that § 1229b(d)(1)’s plain language forecloses it.

      We begin our textual analysis where Barton does—with the word

“inadmissible.” Standard English-language dictionaries all seem to define

“inadmissible” in pretty much the same way: “Not admissible; not proper to be

allowed or received.” Webster’s Second New International Dictionary 1254

(1944); see also, e.g., Webster’s Third New International Dictionary 1139 (2002)

(same); Oxford English Dictionary (3d ed. 2011) (“[n]ot admissible; not to be

admitted, entertained, or allowed”). Unsurprisingly, those same dictionaries

similarly define the root word “admissible”: “Capable of being or having the right

to be admitted to a place.” Oxford English; see also, e.g., Webster’s Second at 34

(“[e]ntitled or worthy to be admitted”); Webster’s Third at 28 (same). So, in short,

an alien like Barton is “inadmissible” if he isn’t “proper[ly]”—or doesn’t “hav[e]

the right to be”—present in the United States.

      On, then, to the word “renders,” which precedes “inadmissible.” Barton

asserts that Congress’s use of that term—such that the alien must commit an

offense that “renders” him “inadmissible”—“requires certain factual circumstances

to be in existence to be operative,” and thus that it “makes most sense for Congress


                                         10
              Case: 17-13055       Date Filed: 09/25/2018      Page: 11 of 18


to have used ‘renders’ inadmissible to apply to those seeking admission ….” Br.

of Petitioner at 12–13. We disagree that the term “renders” necessitates (or even

properly suggests) so narrow a reading. Turning again to the dictionaries, we find

that they almost uniformly define “render” to mean “to cause to be or to become.”

E.g., Webster’s Second New International Dictionary 2109 (1944); Webster’s

Third New International Dictionary 1922 (2002) (same); Oxford English

Dictionary (3d ed. 2011) (same). Some, interestingly—and we think tellingly—go

on to explain that the word “render” can indicate the conferral of a particular

condition, or “state.” Webster’s Second at 2109; Webster’s Third at 1922.

       A “state”-based understanding makes particularly good sense here, where

the word that follows “renders” is “inadmissible.” Cf. Robinson v. Shell Oil Co.,

519 U.S. 337, 341 (1997) (emphasizing that a statutory term’s meaning should be

determined by reference to “the specific context in which [it] is used”). By their

very nature, “able” and “ible” words 1 connote a person’s or thing’s character,

quality, or status—which, importantly for present purposes, exists independent of

any particular facts on the ground, so to speak. Consider, for instance, the

following example, taken from one dictionary’s definition of the word “render”:

“Sewage effluent leaked into a well, grossly contaminating the water and rendering

1
  For an explanation of the differences—why sometimes “able” and sometimes “ible”?—see
Catherine Soanes, Do you know your -ibles from your -ables?, Oxford Dictionaries:
OxfordWords (Oct. 23, 2013), https://blog.oxforddictionaries.com/2012/10/23/ibles-and-ables/
(last visited Sept. 15, 2018).
                                              11
             Case: 17-13055     Date Filed: 09/25/2018    Page: 12 of 18


it undrinkable for 24 hours.” Oxford English (emphasis added). The described

water isn’t properly drunk for a full day—whether or not anyone is actually trying

to drink it. It is, by its very nature, not drinkable. Here’s another, again from a

dictionary definition of “render”: “[T]he rains rendered his escape impossible.”

Oxford Dictionary of English 1503 (3d ed. 2010) (emphasis added). Because of

the rains, the unidentified captive’s escape couldn’t be made—whether or not he

was actually trying to make it. Similar illustrations abound: A terminal illness

renders its victim untreatable regardless of whether she is actively seeking

treatment; rot renders a piece of fish inedible regardless of whether someone is

trying to eat it; sheer weight renders a car immovable regardless of whether

someone is trying to move it. You get the point. So too here—an alien can be

rendered inadmissible regardless of whether he is actually seeking admission.

      We simply cannot discern in § 1229b(d)(1)’s text any indication that in order

to be “render[ed] … inadmissible” within the meaning of the stop-time rule, an

alien must presently be seeking admission. Rather, an alien is “render[ed] …

inadmissible” when he is “cause[d] to be or to become” not “proper[ly]” or

“right[ly]” admitted. In other words, “inadmissib[ility]” is a status that an alien

assumes by virtue of his having been convicted of a qualifying offense under §

1182(a)(2). True, for an alien like Barton, who has already been admitted—and

isn’t currently seeking admission—that status might not immediately produce real-


                                          12
               Case: 17-13055       Date Filed: 09/25/2018      Page: 13 of 18


world admission-related consequences. But it isn’t categorically irrelevant to

admission either; rather, it may just be that the otherwise-latent status manifests

somewhere down the road. Barton is of course correct that, as a general rule, an

already-admitted lawful permanent resident needn’t seek readmission to the United

States. There are exceptions, however. For instance, a once-admitted alien may

need readmission if he “has abandoned or relinquished [lawful-permanent-

resident] status,” “has been absent from the United States for a continuous period

in excess of 180 days,” or “has engaged in illegal activity after having departed the

United States.” 8 U.S.C. § 1101(a)(13)(C). (Importantly, the term of

“inadmissib[ility]” imposed by § 1182(a)(2) has no sunset; once an alien is

“render[ed] … inadmissible” under the statute, he retains that status indefinitely.) 2

       So as a matter of both linguistics and logic, at least for stop-time purposes, a

lawful permanent resident can—contrary to Barton’s contention—be “render[ed]

… inadmissible” even if he isn’t currently seeking (and for that matter may never

again seek) admission to the United States.




2
  In Nguyen, the Ninth Circuit acknowledged that § 1101(a)(13)(C) specifies circumstances in
which a lawful permanent resident might have to seek readmission, but answered that none of
them applied in the case before it. __ F.3d ___, 2018 WL 4016761, at *3. With respect, we
think that misses the point—which isn’t whether the particular alien before the court himself
needs readmission right now, but rather whether a once-admitted alien might someday need
readmission, such that his “inadmissible” status would matter. Clearly he might, such that it
would.
                                               13
              Case: 17-13055    Date Filed: 09/25/2018   Page: 14 of 18


                                          B

      In resisting this plain-language interpretation, Barton relies principally on

the rule against surplusage―which cautions against needlessly reading a statute in

a way that renders (pun fully intended) certain language superfluous. See, e.g.,

Duncan v. Walker, 533 U.S. 167, 174 (2001). In particular, Barton asserts—

      If an offense referred to in 8 U.S.C. § 1182(a)(2), to wit, a [crime
      involving moral turpitude], categorically render[s] an alien
      inadmissible and trigger[s] the stop-time rule, without respect to
      whether that individual is actually seeking admission, then there
      would be no need to consider whether, in the alternative, the offense
      render[s] the alien removable under 8 U.S.C. § 1227(a)(2) or (a)(4).

Br. of Petitioner at 11.

      Although we find Barton’s surplusage-based argument a little hard to follow,

he seems to be saying something like the following. At the outset, he correctly

recognizes that in order to trigger § 1229b(d)(1)’s stop-time rule, two conditions

must be met: first, the alien must have “committed an offense referred to in section

1182(a)(2)”; second, and separately, that offense must “render[] the alien” either

“inadmissible … under section 1182(a)(2)” or “removable … under section

1227(a)(2) or 1227(a)(4) ….” See Heredia v. Sessions, 865 F.3d 60, 66–67 (2d

Cir. 2017) (explaining the “stop-time rule as having two requirements”); Calix, 784

F.3d at 1006 (same). From that starting point, and presumably fastening on the

fact that both § 1229b(d)(1)’s prefatory “referred to” clause and the “inadmissible”

prong of the statute’s operative clause cross-reference § 1182(a)(2), Barton appears
                                         14
             Case: 17-13055     Date Filed: 09/25/2018    Page: 15 of 18


to contend that an alien’s commission of any § 1182(a)(2)-based crime that meets

the threshold “referred to” condition will also ipso facto “render[] the alien

inadmissible under section 1182(a)(2).” Thus, he says, there will never be a need

to proceed to determine whether a crime qualifies under the operative clause’s

separate § 1227(a)-based “removable” prong—hence, the argument goes, the

surplusage. Barton’s solution: Courts should read the stop-time rule “so that the

inadmissibility part applies to permanent residents seeking admission, and the

[removability] part applies to those permanent residents in the United States

already, not seeking admission ….” Br. of Petitioner at 11.

      We reject Barton’s argument for two reasons. As an initial matter, the

Supreme Court has repeatedly explained that the usual “preference” for “avoiding

surplusage constructions is not absolute” and that “applying the rule against

surplusage is, absent other indications, inappropriate” when it would make an

otherwise unambiguous statute ambiguous. Lamie v. U.S. Trustee, 540 U.S. 526,

536 (2004) (citing Chickasaw Nation v. United States, 534 U.S. 84, 94 (2001)).

Rather, faced with a choice between a plain-text reading that renders a word or

clause superfluous and an interpretation that gives every word independent

meaning but, in the doing, muddies up the statute—courts “should prefer the plain

meaning since that approach respects the words of Congress.” Id. Because, as we

have explained, the statutory language here is clear, it is unnecessary―and in the


                                          15
                  Case: 17-13055    Date Filed: 09/25/2018       Page: 16 of 18


Supreme Court’s words, would be “inappropriate”―to apply the anti-surplusage

canon here.

       Moreover, and in any event, Barton’s surplusage-based argument

misunderstands the stop-time rule’s operation. Contrary to Barton’s assumption,

answering “yes” to the first question—whether the alien has “committed an offense

referred to in section 1182(a)(2)”—does not necessarily require a “yes” to the

second question—whether that offense “renders the alien inadmissible … under

section 1182(a)(2).” The reason is that while the mere “commi[ssion]” of a

qualifying offense satisfies the prefatory clause, actually “render[ing] the alien

inadmissible” demands more. Under § 1182(a)(2), an alien “is inadmissible”—

here, as a result of a “crime involving moral turpitude”—only if he is “convicted

of, or … admits having committed, or … admits committing acts which constitute

the essential elements of” the listed offense. 8 U.S.C. § 1182(a)(2)(A)(i)(I). In

short, while only commission is required at step one, conviction (or admission) is

required at step two. See Calix, 784 F.3d at 1006 (“If an alien has committed an

offense listed [in § 1182(a)(2)], does inadmissibility automatically result? It does

not.”); see also Heredia, 865 F.3d at 66–67 (recognizing commission-conviction

distinction). 3


3
 There is one clarification worth making here. Although it is an alien’s conviction of a
qualifying offense that “renders [him] inadmissible” for stop-time purposes, his period of
continuous residence is deemed to terminate on the date he initially committed that offense. So,
                                               16
               Case: 17-13055        Date Filed: 09/25/2018        Page: 17 of 18


       So contrary to Barton’s contention, there is no surplusage. The statutory

language that he assails as superfluous is in fact the second of two independent

requirements, both of which are necessary to trigger the stop-time rule.4

                                                III

       For the foregoing reasons, we hold, per the stop-time provision’s plain

language, that a lawful-permanent-resident alien need not be seeking admission to

the United States in order to be “render[ed] … inadmissible.” Accordingly, the

Board correctly concluded that Barton is ineligible for cancellation of removal

because the stop-time rule―triggered when he committed a crime involving moral

turpitude in January 1996―ended his continuous residence a few months shy of

the required seven-year period.5



in effect, his conviction-based inadmissibility “relates back” (our term) to the date of the crime’s
commission. See, e.g., Heredia, 865 F.3d at 70–71 (“[W]hen a non-citizen is rendered
inadmissible—by a conviction, admission of the criminal conduct, or through some other
means—the stop-time rule may make him ineligible for cancellation of removal, if, as of the date
of his commission of the underlying offense, he had not yet resided in the United States
continuously for seven years. To state it another way: as long as a qualifying offense later does
render the non-citizen inadmissible under 8 U.S.C. § 1182(a)(2), the date of the commission of
the offense governs the computation of a lawful permanent resident’s continuous residency in the
United States.”).
4
  Although the Ninth Circuit embraced a version of this surplusage-based argument in Nguyen,
see __ F.3d ___, 2018 WL 4016761, at *3, it failed to account for the fact that while commission
of a crime alone satisfies § 1229b(d)(1)’s prefatory clause, the operative “render[ing]” clause
requires more—either a conviction of or a formal admission to the underlying offense.
5
  Because we conclude that the stop-time provision’s statutory language is unambiguous, we
needn’t definitively determine whether, as the government contends, the Board’s decision
here―which the parties agree is a non-precedential single-member order―is entitled to Chevron
deference. See Chevron, 467 U.S. at 842 (“If the intent of Congress is clear, that is the end of the
matter.”). We note, though, that in Quinchia v. U.S. Attorney General, this Court held that
                                                17
               Case: 17-13055        Date Filed: 09/25/2018        Page: 18 of 18


       PETITION DENIED.




“Chevron deference is not appropriate[ly]” afforded to “a non-precedential decision issued by a
single member of the [Board] that does not rely on existing [Board] or federal court precedent.”
552 F.3d 1255, 1258 (11th Cir. 2008) (emphasis added). Quinchia further indicates that a single-
member Board decision should be deemed to have “rel[ied] on” existing precedent for Chevron
purposes only where it is actually dictated—or “compelled”—by an earlier decision. See id. at
1258 (citing Garcia–Quintero v. Gonzales, 455 F.3d 1006, 1011–14 (9th Cir. 2006), for the
proposition that “Chevron deference may apply where the non-precedential [Board] decision
relied on, and was ‘compelled by’ an earlier precedential decision”); cf. Silva v. United States
Att’y Gen., 448 F.3d 1229, 1243 (11th Cir. 2006) (holding that it is permissible under 8 C.F.R. §
1003.1(e)(4)(i)(A) for the Board to summarily affirm the decision of the immigration judge
without opinion when, among other conditions, the issues “are governed by existing precedent”).
        It is true, as the government says, that the single-member opinion here cited
(parenthetically) the Board’s earlier decision in Matter of Jurado-Delgado for the proposition
that “the phrase ‘renders the alien admissible … or removable’ in section [1229b(d)(1)] requires
only that an alien ‘be or become’ inadmissible or removable, i.e., be potentially removable if so
charged,” 24 I. & N. Dec. 29, 31 (B.I.A. 2006). But as the Fifth Circuit has correctly explained,
“[t]he [Board] in Jurado-Delgado clearly answered one narrow question,” which is similar, but
not identical, to the one presented here: “It held that an alien could be charged with removal on
one ground and be ineligible for cancellation of removal because of another ground. The opinion
does not explicitly answer whether a lawful permanent resident who does not need to be
admitted nonetheless has his period of continuous residence stopped by an offense rendering him
inadmissible.” Calix, 784 F.3d at 1009. Because the single-member decision here required an
extension (or at least a refinement) of Jurado-Delgado, we doubt that it qualifies under Quinchia
as one that “rel[ies] on” existing Board precedent.
        One of the principal justifications for granting deference to administrative agencies is that
they operate pursuant to regular procedures that ensure thorough consideration and vetting of
interpretive issues. See Chevron, 467 U.S. at 865 (basing policy of deference, in part, on the
conclusion that “the agency considered the matter in a detailed and reasoned fashion”). When,
as here, those procedures are short-circuited, that justification evaporates. Cf. Rotimi v.
Gonzales, 473 F.3d 55, 57–58 (2d Cir. 2007) (refusing to give Chevron deference to a single-
member Board decision because (1) the Board itself affords such decisions no precedential
weight and (2) the Board’s governing regulations provide that it has a duty to provide “clear and
uniform guidance […] on the proper interpretation and administration” of the immigration laws,
which it shall do through precedential decisions) (cited in Quinchia, 552 F.3d at 1258).

                                                 18